USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
VANESSA GOUSSE. DOC #:
DATE FILED: 3/9/2020
Plaintiff,
-against- 20 Civ. 210 (AT)
TRANSUNION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that the initial pretrial conference scheduled for March 19, 2020, shall
proceed telephonically. The parties are directed to call chambers at (212) 805-0293 on March 19,
2020, at 11:40 a.m. with both parties on the line.

SO ORDERED.

Dated: March 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge
